                                         Case 3:13-cr-00764-WHO Document 2348 Filed 07/07/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    UNITED STATES OF AMERICA,                          Case No. 13-cr-00764-WHO-1
                                                       Plaintiff,
                                   8
                                                                                           ORDER REGARDING HEARING ON
                                                v.                                         JULY 8, 2020
                                   9

                                  10    BARRY GILTON and LUPE MERCADO,
                                                       Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Defendants Gilton and Mercado will be present at the same time in Courtroom 10 during

                                  14   the hearing on the pending motions tomorrow at 9 a.m. Each defendant may have two lawyers

                                  15   present. The government may have two lawyers present. Because of the current limitations

                                  16   concerning in-person proceedings, no other spectators will be allowed in the courtroom. The

                                  17   public will have access via the conference number listed below.

                                  18   For conference line information, see: https://apps.cand.uscourts.gov/telhrg/
                                  19
                                       All counsel not present in the courtroom, members of the public and press, please use the
                                  20   following dial-in information below to access the conference line:

                                  21   Dial In: 877-411-9748
                                  22
                                       Access Code: 1492819
                                  23

                                  24   PLEASE NOTE: Persons granted access to court proceedings held by telephone or

                                  25   videoconference are reminded that photographing, recording, and rebroadcasting of court

                                  26   proceedings, including screenshots or other visual copying of a hearing, is absolutely prohibited.

                                  27

                                  28
                                        Case 3:13-cr-00764-WHO Document 2348 Filed 07/07/20 Page 2 of 2




                                   1   See General Order 58 at Paragraph III.

                                   2          IT IS SO ORDERED.

                                   3   Dated: July 7, 2020

                                   4

                                   5
                                                                                    William H. Orrick
                                   6                                                United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                2
